Following her initial hiring the plaintiff was promoted, charged with more responsibility, and her salary was increased. Although she alleges that a written contract of employment was promised her, no written contract was ever prepared. During her many conversations with various officials of the defendant, she was encouraged and given the impression that she would be continued as an employee. Relying on these assurances, the plaintiff committed herself to a contract to purchase a cooperative apartment. The oral assurances by the management personnel that she would not be discharged were insufficient to place plaintiff within the scope of being a permanent employee (see, Diskin v Consolidated Edison Co., 135 AD2d 775), notwithstanding her reliance on the utterances to her detriment.
Absent an agreement establishing a fixed duration of employment, the relationship between the plaintiff and the defendant was that of an employee at will, which could be *317terminated at any time (Sabetay v Sterling Drug, 69 NY2d 329, 333). Weinstein, J. P., Eiber, Sullivan and Balletta, JJ., concur.